Citation Nr: 0024621	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-33 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for sinusitis.  

2. Entitlement to service connection for diabetes mellitus.  

3. Entitlement to service connection for hypertension.  

4. Entitlement to service connection for a skin disorder.  

5. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for flat 
feet.  

6. Entitlement to an increased (compensable) rating for 
epidermophytosis of the toes.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
February 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1997 rating decision, in 
which the RO denied the veteran's claims seeking service 
connection for sinusitis, diabetes mellitus, hypertension, 
and a skin disorder.  In addition, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for flat feet, and 
also denied an increased (compensable) rating for 
epidermophytosis of the toes.  The veteran filed an NOD in 
September 1997, and the RO issued an SOC that same month.  
The veteran filed a substantive appeal in December 1997.  A 
supplemental statement of the case (SSOC) was issued in 
November 1999.  The veteran had been scheduled for a hearing 
in July 2000 before a Member of the Board in Washington, 
D.C., but failed to report.  

The Board notes that the issue of epidermophytosis of the 
toes will be discussed in the Remand section of this 
decision.  Additionally, in a Written Brief Presentation from 
the veteran's service representative, dated in July 2000, the 
Board was asked to consider the veteran's claimed exposure to 
asbestos in service in evaluating his claim for service 
connection for sinusitis.  We note that the veteran has not 
submitted any evidence at this time of in-service exposure to 
asbestos, and it is unclear as to whether the veteran wishes 
to file an additional claim for service connection for 
asbestosis due to asbestos exposure.  In any event, the 
matter is not before us at this time and is referred to the 
RO for any appropriate action.

Finally, the Board notes that in May 2000, the veteran 
submitted to the Board a VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative), 
dated in April 2000.  In it, the veteran redesignated his 
power of attorney from the Disabled American Veterans to The 
American Legion.  Under 38 C.F.R. § 20.1304, an appellant and 
his or her representative, if any, will be granted a period 
of 90 days following the mailing of notice to them that an 
appeal has been certified to the Board for appellate review 
and that the appellate record has been transferred to the 
Board, or until the date the appellate decision is 
promulgated by the Board of Veterans' Appeals, whichever 
comes first, during which they may submit a request for a 
change in representation.  The date of mailing of the letter 
of notification will be presumed to be the same as the date 
of that letter for purposes of determining whether the 
request was timely submitted.  38 C.F.R. § 20.1304 (1999).  
In this instance, there is of record a VA Form 8 
(Certification of Appeal), dated in January 2000.  However, 
there is not of record a letter from the RO to the veteran 
notifying him that his appeal has been certified to the 
Board.  Therefore, in this instance, we accept the veteran's 
Form 21-22 as having been timely filed, and recognize The 
American Legion as his service representative, given that the 
record does not reflect that he was notified of the 
certification of his appeal and put on notice of the 90-day 
allowable period for change in representation.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's service medical records do not reflect 
findings or treatment for sinusitis, diabetes mellitus, or 
hypertension.  

3.  The veteran was diagnosed with dermatitis of the skin in 
service; however, this was resolved upon separation from 
service.

4.  On VA examination in April 1972, the veteran's skin was 
reported normal.  

5.  There is no competent medical evidence of record relating 
the veteran's current complaints regarding sinusitis, 
diabetes mellitus, hypertension, or skin disorder, to his 
active service period.  

6.  In a September 1986 rating decision, the RO denied the 
veteran's claim for service connection for flat feet.  The 
veteran was advised of his appellate rights and did not file 
an appeal; under the law, the decision became final.  

7.  The evidence introduced into the record since the 
September 1986 rating decision which denied the veteran's 
claim for service connection for flat feet, is cumulative of 
evidence previously considered or does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for sinusitis, diabetes mellitus, 
hypertension, or a skin disorder.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for flat feet is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reflects 
that during active service, he was treated for dermatitis of 
the skin.  A treatment note, dated in February 1946, noted 
that the veteran had suffered from a very prurient rash over 
his thighs and feet for three months.  On clinical 
evaluation, there was a nondescript, macular pigmented rash 
over the veteran's arms, trunk, and legs associated with 
excoriations about the penis and scrotum.  In addition, there 
was an eczematoid lesion over the left ankle.  The veteran 
was diagnosed with dermatitis of the skin after originally 
having been diagnosed with scabies.  Furthermore, during the 
examination, the veteran was also found to suffer from a 
fungus infection of the ankles and feet.  During a separation 
medical examination that same month, February 1946, on 
clinical evaluation, the veteran's skin and feet, along with 
his respiratory system, were reported normal; a serological 
test was reported Kahn negative; a urinalysis test was 
negative for albumin and sugar; and the veteran's blood 
pressure was reported as 120/76.  

In December 1949, following his release from service, the 
veteran was service connected for dermatitis of the ankles 
and feet.  The disorder was determined to be noncompensable, 
effective from February 1948.  

In November 1950, the veteran was medically examined for VA 
purposes.  On clinical evaluation, the veteran was noted as 
suffering from hammertoes and clavus pedis bilaterally, as 
well as epidermophytosis of both feet and toes.  In addition, 
the veteran's blood pressure was taken twice, with recorded 
findings of 130/90 and 126/86.  Furthermore, the veteran was 
noted to suffer from a partial airway obstruction with post-
nasal discharge suggestive of sub-acute mild chronic sinus 
disease.  

In March 1972, the RO received a medical record from 
Philadelphia General Hospital, dated in February 1972.  In 
particular, the record noted that the veteran had a history 
of diabetes with a positive family history.  In April 1972, 
the veteran was medically examined for VA purposes.  It was 
reported that there was no evidence of active sinusitis, and 
the veteran was diagnosed with diabetes mellitus.  

Subsequent VA examinations in April 1974, April 1975 and May 
1976, reflected findings of moderate tinea pedis.  In 
addition, the RO received over a period of time VA Medical 
Center (VAMC) Philadelphia medical records, dated from July 
1973 to December 1996.  These records, in particular, noted 
the veteran's treatment for tinea pedis, dermatitis, 
sinusitis, hypertension, arthritis, diabetes, headaches, 
gout, and prostate cancer.  

Thereafter, in February 1997, the RO received a VAMC 
Philadelphia medical record, dated in January 1996.  This 
record noted the veteran's diagnosis for IDDM (insulin-
dependent diabetes mellitus).  The RO also received VAMC 
Philadelphia medical records, dated from November 1993 to 
August 1996.  These records noted findings and treatment for 
tinea pedis and onychomycosis.  

In March 1997, the veteran underwent a skin examination for 
VA purposes.  The examiner noted that the veteran carried the 
diagnoses of both seborrheic dermatitis and possible tinea 
pedis.  Clinical evaluation revealed greasy scales along the 
nasolabial folds bilaterally, with mild scaling of the scalp.  
Along the feet there was a significant amount of scales and 
mild erythema over the plantar surfaces revolving around onto 
the volar surface.  The veteran's nails were noted as 
significantly dystrophic with a large amount of subungual 
debris and onycholysis.  There was some mild pitting of the 
nails on the hands, but there was no dermatitis of note.  The 
examiner's impression was seborrheic dermatitis, in addition 
to tinea pedis versus psoriasiform dermatitis.  

In April 1997, the RO received VAMC Philadelphia medical 
records, dated from January 1993 to March 1997.  These 
records reflected the veteran's treatment for gout, nasal 
stiffness, headaches, hypertension, prostate cancer, 
hoarseness, and onychomycosis.  In particular, a treatment 
record, dated in July 1993, noted that the veteran's diabetes 
mellitus was controlled with diet and not medication.  
Furthermore, that his hypertension was treated with Maxzide.  
A November 1994 treatment record, reflected a diagnosis of 
chronic sinusitis, treated with Vancenase, with improvement 
in symptoms.  A treatment record, dated in December 1996, 
noted that the veteran's hypertension was stabile, and that 
his diabetes mellitus was to be treated with insulin using a 
sliding scale.  

In May 1998, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran had mycotic 
nails of all of the toes of his feet.  The veteran was also 
reported to have some peripheral edema bilaterally, and his 
right third toe had on the dorsal aspect denuding of the 
epidermis.  There was no infection, and the area was reported 
to be quite tender and painful.  The examiner's impression 
was diabetes mellitus, mycotic nails diffusely, and denuding 
of the peripheral aspect of the right third toe.  

In June 1998, the RO received VAMC Philadelphia medical 
records, dated from February 1997 to May 1998.  In 
particular, in August 1997, the veteran complained of nasal 
congestion, and was diagnosed as suffering from a deviated 
septum.  In November and December 1997, treatment records 
reflected the veteran as suffering from a skin rash of the 
hands, which was diagnosed as hand dermatitis.  In March 
1998, the veteran was found to suffer from marked 
hyperkeratosis and scaling of his feet, with slight 
maceration below the toes.  An April 1998 treatment record 
noted diffuse plantar scales and the veteran was diagnosed 
with tinea pedis.  

II.  Analysis

A.  Service Connection

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  See also Morton v. West, 12 Vet. App. 477, 
480 (1999), req. for en banc consid. denied, 13 Vet. App. 205 
(1999) (per curiam).

The Court has also held that, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a connection or link) between the in-service injury 
or aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In addition, certain diseases, such as hypertension and also 
such as diabetes mellitus, when manifest to a compensable 
degree within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

For hypertension to be compensable as 10 percent disabling 
for rating purposes, there must be a showing of diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more; or, a minimum evaluation of 10 
percent is assigned for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  

Furthermore, the Board notes that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this diagnostic code, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater, with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  

Following a review of the evidence and applicable 
regulations, the Board finds the veteran has not submitted 
well-grounded claims for service connection for sinusitis, 
diabetes mellitus, hypertension, or a skin disorder.  In 
reaching this conclusion, we note that the veteran's service 
medical records do not reflect complaints or treatment for 
sinusitis, diabetes mellitus, or hypertension.  While the 
veteran was noted to have been treated for dermatitis in 
service, there was no reported finding of the skin disorder 
at separation.  Since separating from service, the veteran 
has been diagnosed with, or treated for, sinusitis, diabetes 
mellitus, hypertension, as well as dermatitis.  However, the 
veteran's treatment or diagnosis for these disorders occurred 
a number of years following his separation from service, and 
there is no competent medical opinion of record relating 
these medical conditions to his active service period.

Nor is there competent medical evidence of the chronicity of 
any of the claimed conditions during the intervening years 
between service and the more recent treatment and diagnosis.  
We are mindful that the Court has held that a disorder 
suffered in service will be determined to be chronic, under 
38 C.F.R. § 3.303(b), when there is competent medical 
evidence to establish its chronicity, based upon both its 
existence in service and its relationship to the same 
condition after service.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  Where the disorder is of a type that requires 
medical expertise (as opposed to mere lay observation) to 
demonstrate its existence, such medical evidence must be of 
record.  Id. (citing Epps, Caluza, Grottveit, supra).  In 
this instance, while the veteran was diagnosed in service as 
suffering from dermatitis of the arms, legs, and trunk, the 
evidence of record does not reflect a diagnosis or treatment 
for dermatitis or other skin disorder until a number of years 
after service.  While the veteran does suffer from tinea 
pedis, the condition is described as a fungal infection, and 
associated with his already service-connected 
epidermophytosis.  Furthermore, there is no competent medical 
evidence linking any currently diagnosed skin 
disorder/dermatitis to service.  Therefore, section 3.303(b) 
is not applicable to the veteran's claim.  See Clyburn v. 
West, 12 Vet. App. 296, 302 (1999) ("because [the veteran] 
is not competent to testify that the condition he is 
diagnosed with presently is the same as any condition he 
suffered while in service and since separation, section 
3.303(b) cannot serve to assist him in the submission of a 
plausible claim.")  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, 10 Vet. 
App. at 496.  As noted above, the veteran was not treated for 
a skin disorder until a number of years after service, and 
there is no competent medical evidence relating any current 
skin disorder to service.  Therefore, this section is also 
not supportive of the veteran's claim.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999), noting that, even where a 
veteran asserts continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition . . . .".  

The Board therefore concludes that, given the lack of any 
diagnosis of sinusitis, diabetes mellitus, or hypertension in 
service, and the lack of medical nexus evidence linking these 
current conditions, in addition to the veteran's current skin 
disorder, to active service, the veteran has not met the 
initial burden of presenting evidence of well-grounded claims 
for service connection under the applicable law as 
interpreted in the Caluza and Savage precedents.  See 
Clyburn, supra.  Furthermore, we are also cognizant that, the 
veteran has failed to establish through medical evidence that 
his diabetes mellitus or hypertension manifested themselves 
to a compensable degree within one year of his separation 
from service.  Therefore, service connection may not be 
granted under a direct basis, or under the one-year 
presumption.  

The veteran has been very specific in asserting that he 
suffers from sinusitis, diabetes mellitus, hypertension, and 
a skin disorder, and that they are related to service.  While 
the Board does not doubt the sincerity of the veteran's 
contentions in this regard, any decision as to the existence 
of a disability and its medical causation must be based upon 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
in this case to establish that the veteran's claimed 
disabilities are related to service.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony or contentions, because, as a 
lay person, he is not competent to offer medical opinions.  
See, e.g., Voerth v. West, 13 Vet. App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997); aff'd sub nom. Carbino 
v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

The Board is cognizant of the contentions raised by the 
veteran's representative in a Written Brief Presentation, 
dated in July 2000.  In particular, that the veteran had a 
family history of diabetes, that he had a history of high 
blood pressure, and that he was treated on several occasions 
for a skin condition post service.  While the Board in no way 
has reason to doubt the veteran's reported history of his 
disabilities, as noted above, service connection requires 
medical evidence that the disability was incurred in, or 
aggravated by, service.  In this instance, the veteran has 
not provided competent medical evidence, i.e., medical 
opinion evidence, that his disabilities were incurred in, or 
the result of, service.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for sinusitis, diabetes mellitus, hypertension, and a 
skin disorder, regardless of the fact that he currently is 
not shown to be suffering from disabilities that may be 
service-connected.  Such evidence would need to show, through 
competent medical evidence, a current disability or 
disabilities, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In the absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet. App. 14 (1993); Grivois v. Brown, 5 Vet. 
App. 136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for sinusitis, diabetes mellitus, hypertension, 
and a skin disorder must be denied.  See Epps v. Gober, 
supra.

b.  New and Material Evidence

The veteran's claim for service connection for flat feet was 
denied by the RO in September 1986.  He did not file an 
appeal, and the decision became final.  In order to reopen 
his claim, the veteran must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to the discussion of the evidence which has been 
submitted since the September 1986 RO decision, the Board 
must first note that the Court had previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which must now be followed is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, in order 
to reopen a previously and finally denied claim there must be 
new and material evidence entered into the record since the 
most recent denial on any basis, either on the merits or on 
an attempted reopening.  Evans at 285.  Therefore, the 
evidence which must be considered at this time, in connection 
with the veteran's claim for service connection for flat 
feet, is that which has been submitted since the RO entered 
its decision on this matter in September 1986.  

Evidence submitted since the final RO decision entered in 
1986 includes:

1. Medical records from the VAMC Philadelphia, dated 
from July 1973 to May 1998.  
2. Reports of VA examination, dated in March 1997 and 
May 1998.  

After a review of the record and the applicable law, the 
Board finds that none of the evidence added to the file since 
September 1986, constitutes new and material evidence 
sufficient to warrant reopening the veteran's claim for 
service connection for flat feet.  In reaching this 
conclusion, we note that a VAMC Philadelphia treatment 
record, dated in August 1986, did reflect a diagnosis of 
bilateral flat feet.  At that time, the examiner did not 
relate the foot disorder to service.  The remaining evidence 
does not reflect treatment or a diagnosis for flat feet, or 
any competent medical opinion relating the disorder to the 
veteran's active service period.  

Therefore, we find that while the evidence is new; it is 
either cumulative of previous evidence already reviewed, or 
is not relevant to the veteran's claim, and therefore, it 
does not change the previous analysis in any way.  Thus, it 
does not bear directly or substantially on the specific 
matter, and is not so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  
Furthermore, we have also considered the veteran's 
contention, raised in a Written Brief Presentation, that the 
ships the veteran served on used metal decks, and that these 
decks had a history of causing foot problems.  While we have 
considered the veteran's assertion, as well as the 
contentions in his written statements, we find that although 
they are, no doubt, sincerely felt, they do not constitute 
competent medical evidence sufficient to reopen a claim.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
In summary, the Board finds that the evidentiary items are 
not new and material, based upon the fact that they do not 
bear directly and substantially upon the specific matter 
under consideration, as required by 38 C.F.R. § 3.156(a).  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, the Board would be compelled to point out that, for 
the same reasons discussed above (e.g., a lack of medical 
nexus evidence), the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Carbino v. Gober, 10 Vet. App. 507, 510 (1997); 
aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
see also McManaway v. West, 13 Vet. App. 60, 66 (1999), 
noting that, even where a veteran asserts continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition . . . ."  The Board thus 
concludes that, new and material evidence to reopen the 
veteran's claim for flat feet has not been presented.  

The Board further notes that the RO, in its November 1997 
SOC, properly cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge.  The RO noted as we do 
here, that the veteran had submitted no new and material 
evidence to reopen his claim for service connection for flat 
feet.  In its finding, the RO noted that, "To justify a 
reopening of a claim on the basis of new and material 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  In this 
instance the RO's analysis may have been predicated on 
language found impermissible by Hodge, and it is unclear 
whether the RO appropriately considered the veteran's claim 
solely under § 3.156.

The Board notes that it may consider arguments, subissues, 
statutes, regulations or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
its actions.  Furthermore, whether BVA must remand an appeal 
to the AOJ (Agency of Original Jurisdiction) to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the AOJ's decision will depend 
on the circumstances of the individual case.  See VAOPGCPREC 
16-92 (July 24, 1992).  In Bernard v. Brown, 4 Vet. App. 384, 
394 (1993), the Court cited to VAOPGCPREC 16-92 in holding, 
"As with all of its decisions, a BVA decision that a 
claimant will not be prejudiced by its deciding a question or 
questions not addressed by the AOJ must be supported by an 
adequate statement of reasons or bases."  

With respect to the veteran's appeal, the Board finds that 
proceeding forward without remanding to the RO for re-
analysis under the Hodge standard does not unduly prejudice 
the veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability.  As indicated above, the 
veteran submitted VAMC Philadelphia medical records, in which 
a record noted that the veteran suffered from bilateral flat 
feet.  However, none of the evidence submitted related the 
veteran's flat foot condition to active service.  No other 
evidence, besides the veteran's own contentions and unrelated 
VA examination reports, was received by the RO.  Therefore, 
after careful review of the record, the Board can find no 
reason why a remand of the veteran's appeal and 
reconsideration by the RO under the Hodge standard would be 
judicially expedient or otherwise result in a different 
finding than that reached previously by the RO.  The Court 
has held that such remands are to be avoided.  See Winters, 
at 207; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for flat feet, the claim 
may not be reopened.  


ORDER

Entitlement to service connection for sinusitis, diabetes 
mellitus, hypertension, and a skin disorder is denied, as all 
of the claims are not well-grounded.

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for flat feet, and 
the claim is denied.  


REMAND

With respect to the issue of epidermophytosis of the toes, 
the veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  That is, the Board finds that he has 
submitted a claim which is plausible.  This finding is based 
in part on the veteran's assertion that his service-connected 
disability is more severe than previously evaluated.  See 
Jackson v. West, 12 Vet. App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

As noted above, the RO service connected the veteran for 
dermatitis of the ankles and feet in December 1949.  The 
issue was subsequently rephrased as epidermophytosis (fungus) 
of the toes.  The disability has been found to be 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7813 for "Dermatophytosis".  Under DC 7813, a 10 percent 
evaluation is warranted for exfoliation, exudation, or 
itching if involving an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration, or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or a 
condition that is exceptionally repugnant. 

We note that the veteran was last evaluated for his service-
connected disability in March 1997, more than three years 
ago. In a March 1998 VAMC Philadelphia medical record, the 
veteran was noted to suffer from marked hyperkeratosis and 
scaling of his feet, with slight maceration below the toes.  
An April 1998 treatment record reported diffuse plantar 
scales and the veteran was diagnosed with tinea pedis.  While 
he was evaluated for a skin disorder on VA examination in May 
1998, the examiner did not make findings with respect to the 
veteran's epidermophytosis condition.  

The Board is not competent to ascertain the degree to which a 
disability has manifested itself without a solid foundation 
in the record, grounded in medical evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Therefore, given the 
number of years since the veteran was last afforded a VA 
examination, and the fact that the medical evidence does 
reflect that he suffers from a fungal infection associated 
with his feet, the Board believes the veteran should be 
afforded an additional medical examination to better assess 
his current level of disability.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
increased rating claim for epidermophytosis of the toes is 
REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for epidermophytosis.  The RO 
should request that the veteran furnish 
signed authorizations for release to the 
VA of medical records in connection with 
each non-VA source identified.  The RO 
should attempt to obtain any such 
treatment records, and any additional VA 
medical records not already on file which 
may exist, and incorporate them into the 
claims folder.  

2.  Regarding the notice to the veteran 
of the examination scheduled in 
connection with this remand or of other 
evidence requested, the RO should provide 
the veteran with information sufficient 
to inform him of the consequences of a 
failure to report for any scheduled 
examination without good cause or failing 
to assist in providing any other evidence 
deemed necessary.  38 C.F.R. §§ 3.158, 
3.655 (1999).  

3.  The RO should arrange for a VA 
dermatology examination to determine the 
nature and severity of the veteran's 
disability associated with his 
epidermophytosis.  All indicated testing 
should be conducted and photographs 
should be obtained if deemed warranted.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, that 
pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the rating criteria 
under 38 C.F.R. § 4.118, DC 7813 (see DC 
7806), i.e., the extent of any 
exfoliation, exudation, or itching; or if 
the epidermophytosis involves an exposed 
surface or extensive area.  The examiner 
should provide the rationale for all 
opinions or conclusions expressed.  The 
RO should, if feasible, provide for the 
conduct of an adequate examination during 
the active stage of the veteran's 
epidermophytosis.  

4.  Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

5.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claim for epidermophytosis 
of the toes.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Subsequently, the veteran and his 
representative should be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

